Citation Nr: 0123680	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-07 137A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1964 until 
December 1967 and from November 1990 until April 1991 
including service in both the Republic of Vietnam and 
Operation Desert Storm.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which continued the 30 percent rating for the 
appellant's service-connected Post Traumatic Stress Disorder 
(PTSD).  In an October 2000 rating decision, the RO increased 
the evaluation for PTSD to 50 percent.  The evaluation for 
PTSD remains before the Board on appeal.  Cf. AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant exhibits intermittent suicidal or homicidal 
ideations.  

3.  The appellant is not in persistent danger of hurting his 
self or others.

4.  The appellant's speech, although at times garbled or 
monotone, is consistently logical and relevant.

5.  The appellant demonstrates a lack of impulse control.

6.  The appellant is well groomed.

7.  The appellant is guarded of others and has a 
dysfunctional family relationship.

8.  The appellant experiences moderate memory loss.

9.  The appellant is cognizant of time and place.

10.  The veteran's service-connected disability is not 
manifested by obsessive compulsive disorder; spatial 
disorientation; gross impairment in thought processes or 
communication; or persistent delusions or hallucinations.


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5100 et 
seq. (West 1991 & Supp. 2001), 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.10, 4.13, 4.15, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An increased evaluation, to 70 percent, for the appellant's 
PTSD is granted.

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  All pertinent evidence 
for the appeal period will be considered.  The most current 
evidence of the present levels of disability includes various 
VA examination and treatment reports and records, letters 
from the appellant and his representative, and testimony of 
the appellant and his wife.

VA outpatient clinical notes dating from August 1999 through 
August 2000 show that the appellant was attending a 
PTSD/medical issues support group; he was described as having 
severe chronic combat related PTSD.  He did not demonstrate 
disorientation to time or place.  He spoke of memory loss, 
i.e. continuously misplacing his eyeglasses.  The appellant's 
Global Assessment Functioning (GAF) score ranged between 40 
and 60.

During an August 1999 session, the appellant generalized that 
if he were to harm himself, he would want to do such in a 
respectful manner, such as an accident.  He also expressed a 
desire to harm a church pastor who had purportedly molested 
the appellant's teen-age son.  During an October 1999 therapy 
session, the appellant again had homicidal ideation directed 
at this pastor.  During a February 2000 urgent/unscheduled 
appointment, the appellant had general suicidal or homicidal 
ideations.  Nonetheless, he normally lacks such ideations and 
has never demonstrated a specific intent or plan to act on 
either.

During the above-described therapy sessions, the appellant 
presented as moderately depressed with slowed down speech.  
At other times he was noted to speak softly in a 
monotone/garbled voice.  The Board notes that the appellant 
has a speech impediment that pre-dates his military service.

The appellant's diagnoses during the therapy sessions 
included depression, and he was prescribed various 
medications.  He has not taken his prescribed medication on a 
consistent basis.  He reported that his condition has led to 
six work suspensions.  He has required long-term hospital day 
treatment that caused several weeks of lost time from work.  
Nonetheless, he has been able to maintain steady, long-term 
employment, and to achieve a recent promotion in his present 
occupation.  

The appellant is stated to have inappropriate spending 
habits.  The Board also notes that the appellant has been in 
numerous automobile accidents.  These automobile accidents 
were attributed to a poor decision making in reference to 
when it was safe to drive.  Stephen M. Croft, Ph.D. stated in 
July 1998 that the appellant's "memory, concentration, and 
judgment were severely impaired."  

Testimony was given during a September 2000 personal hearing.  
The appellant reported difficulty getting close to his 
family, especially his teen-age son.  He testified that he 
gets very angry with his son sometimes.  Notes from the 
afore-mentioned therapy sessions indicate periodic anger 
episodes at the appellant's home.  The session reports also 
indicate potential for explosive behavior.  The appellant 
described an incident in which he went to the afore-mentioned 
pastor's new church home and confronted him in reference to 
the purported molestation of his son.  Additionally, the 
appellant reports that he often gets angry at work.  His wife 
testified that the appellant is verbally abusive.  

In an August 1999 psychological evaluation report, the 
examiner noted that the veteran was adequately dressed and 
well groomed.

The treatment notes describe the appellant's marital and 
family relationships as apparently dysfunctional.  
Furthermore, a VA physician described the appellant as 
paranoid, distrustful of others, guarded in interaction, 
distant from others and suspicious of others' intent.  On the 
other hand, an August 1999 report describes the appellant as 
relating well, at least superficially, with other PTSD 
clients. 

The appellant's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9411. Under that 
Diagnostic Code, a 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

Although the veteran does not exhibit most of the symptoms 
listed for a 70 percent rating, his disability does more 
nearly approximate occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.  

For example, the record does not describe obsessional 
rituals; near-continuous panic; intermittently illogical, 
obscure, or irrelevant speech; spatial disorientation; or 
neglect of personal appearance and hygiene. 

Concerning suicidal ideation, several notations have 
described intermittent suicidal or homicidal ideation, 
although no apparent plan or intent.  The record also shows 
that the veteran has impaired impulse control in the form of 
irritability at work and at home, although he apparently has 
had some ability to control his impulses to act concerning 
the molestation incident described above.  He also apparently 
has some difficulty in adapting to stressful circumstances, 
notably the reported molestation of his son by a pastor 
several years ago.  His tendency toward isolation has 
increased, and his family relationships have been described 
as dysfunctional; he has demonstrated difficulty, but not 
inability, to establish and maintain effective relationships.

With the application of 38 C.F.R. § 4.7, and with the benefit 
of the doubt being resolved in favor of the appellant, a 
higher rating of 70 percent is for application.

The Board has also reviewed the evidence to determine if a 
disability rating in excess of 70 percent may be assigned 
under the rating criteria.  After a review of the evidence of 
record, the Board has concluded that the veteran's PTSD is 
not productive of total occupational and social impairment.  
In fact, he is still working.  Moreover, the evidence of 
record does not show that he exhibits gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or his own 
name.  He appears to be able to function acceptably on a 
daily basis.  Therefore, the evidence does not support the 
assignment of a 100 percent rating.

The Board also considers whether the record supports an 
extraschedular rating.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

An extraschedular evaluation is not warranted for the 
appellant's service-connected PTSD at issue.  First, the 
rating schedule is not inadequate to rate the appellant's 
PTSD.  Higher ratings are provided for greater degrees of 
PTSD; however, the required manifestations are not 
demonstrated in this case.  Moreover, the evidence does not 
show that the service-connected PTSD presents an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  
Although, the appellant reportedly has been suspended from 
work on several occasions for conditions related to his PTSD, 
he has also managed to receive a promotion with this 
employer.  Furthermore, although he had day hospital care 
because of his illness, he has not had frequent periods of 
hospitalization.  Therefore, the regular schedular standards, 
with the evaluation currently assigned, adequately compensate 
the appellant for any adverse industrial impact caused by his 
PTSD.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC).  The Board finds that the discussions in the 
rating decisions, the SOC and RO letters sent to the 
appellant in effect informed the appellant of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

In addition, the Board is satisfied that all relevant facts 
with respect to the appellant's claim for increased 
compensation for PTSD have been properly developed and that 
no useful purpose would be served by remanding said issue 
with directions to provide further assistance to the 
appellant.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity with respect to disability than those already of 
record would.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to the issue on appeal, and that the duty to 
assist appellant has been satisfied.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5102, 5103, 5107; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).


ORDER

An increased rating of 70 percent, but no more, for PTSD is 
granted subject to the controlling regulations governing the 
payment of monetary awards.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

